Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 6/14/2020 has been considered and made of record.  The references cited on the PTOL 1449 form have been considered.
If the applicant(s) is/are aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	
Claim Rejections
Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.

Set of claims 1-11
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 11 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by KIM et al. (2017/0288008). 
Regarding claim 1, KIM teaches a display panel, comprising: 
an active region DA and a non-display region NDA, the non-display region disposed around the active region and extending to form a bending region BA, a fanout routing region (25, horizontal portions 15), and a component disposing region (area below BA); the component disposing region having a plurality of component connecting pads 410/PAD; 
wherein a first section 21 of a first power trace 20 is disposed within the non-display region NDA around the active region DA, the first section 21 of the first power trace 20 is connected to a second section (horizontal portion of 25) of the first power trace 20 disposed within the component disposing region, and the second section of the first power trace is connected to the plurality of component connecting pads 410/PAD; and 
a first section 11 of a second power trace 10 is disposed adjacent to the active region DA and disposed between the active region and the bending region BA, the first section 11 of the second power trace 10 is connected to a second section 15 of the second power trace 10 disposed a set of second connecting sub-traces (vertical portions 13) disposed within the bending region BA, and the second portion 15 of the second power trace 10 is connected to the plurality of component connecting pads 410/PAD. 
 
Regarding claim 2 (the display panel according to claim 1), KIM teaches the first section 11 of the second power trace 10 and the second section 15 of the second power trace 10 are parallel to each other, and a width of the first section 12 of the second power trace 10 is less than a width of the second section 15 of the second power trace 10, and is greater than a width of the second connecting sub-trace (vertical portion 13).  

Regarding claim 11 (the display panel according to claim 1), KIM teaches the fanout routing region further comprises a plurality of data traces 40, and wherein a material of the first connecting sub-traces and the second connecting sub-traces located within the bending region BA and a material of the plurality of data traces is selected from a group consisting of titanium-aluminum-titanium, molybdenum, copper, and silver nanowire [1006].  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 5 and 6 are is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (2017/0288008) in view of the following remark(s).
Regarding claim 5 (the display panel according to claim 2), KIM teaches all limitations as cited in the above claim including width W1 (a width of the second connecting sub-trace 13) ranges from about 100 µmto about 5 mm except for a width of the first section 11 of the second power trace 10 is not greater than 150 microns, wherein width of the first section 11 of the second power trace 10 greater than width W1 (fig.2 and [0072]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to form the workable or optimal ranges for the first section of the second power trace having a modified width is not greater than 150 microns through routine experimentation and optimization to obtain optimal device performance.

Regarding claim 6 (the display panel according to claim 2), KIM teaches all limitations as cited in the above claim including width W1 (a width of the second connecting sub-trace 13) ranges from about 100                          
                            .
                        
                    to about 5 mm (fig. 2 and [0072]) except for a width of the second connecting sub-trace is not greater than 20 microns.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to form the workable or optimal ranges for the second connecting sub-trace having a modified width is not greater than 120 microns through routine experimentation and optimization to obtain optimal device performance.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (2017/0288008) in view of Degner et al. (2014/0042406).
Regarding claim 8 (the display panel according to claim 1), KIM teaches all limitations as cited in the above claim including the first section 21 of the first power trace 20 is separately connected to the second section 25 of the first power trace 20 disposed within the component disposing region (area below BA) disposed within the bending region BA. 
KIM does not teaches a plurality of first connecting sub-traces disposed within the bending region BA.
Degner teaches (specially refer figure 12 and relate texts)   a plurality of first connecting sub-traces 51A-51D disposed within the bending region 56.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to form a plurality of first connecting sub-traces disposed within the bending region 56 in KIM’s structure in order to carry display signals sufficiently to along the bend region (last 3 lines).   
 
Set of claims 17-20

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 


Claim 17-18 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by KIM et al. (2017/0288008). 
Regarding claim 17, KIM teaches a display panel (specially refer figures 5, 7 and relate texts) comprising: 
an active region DA and a non-display region NDA, the non-display region disposed around the active region and extending to form a bending region BA and a component disposing region (area below BA) ; wherein a first section 11 of a power trace 10  is disposed adjacent to the active region DA, the first section 11 of the power trace 10 is separately connected to a second section 15 of the power trace 10  disposed within the component disposing region by at least one set of connecting sub-traces (two vertical portion 13)  passing through the bending region BA.  

Regarding claim 18 (the display panel according to claim 17), wherein the first section 11 of the power trace and the second section (horizontal portion 15) of the power trace 10 are parallel to each other, and a width of the first section 11 of the power trace is less than a width of the second section (horizontal portion 15) of the power trace 10, and is greater than a width of the connecting sub-trace (two vertical portions 13). 

Reasons for Indication of Allowable Subject Matter
Claims 3-4, 7, 9-10, 19-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered  the respective feature(s) below.
Regarding claim 3 (the display panel according to claim 1), the first section of the second power trace is separately connected to the second section of the second power trace 10 disposed within the component disposing region by two sets of the second connecting sub-traces passing through two sections of the bending region.  The claims 4, 7, 9-10 are dependent from the above claim 3 and therefore also considered objected.
Regarding claim 19 (the display panel according to claim 17), wherein the first section of the power trace is separately connected to the second section of the power trace disposed within the component disposing region by two sets of the 17connecting sub-traces passing through two sections of the bending region.
Regarding claim 20 (the display panel according to claim 17), wherein the first section of the power trace is separately connected to the second section of the power trace disposed within the component disposing region by three sets of connecting sub-traces passing through a left section, a middle section and a right section of the bending region.


Set of claims 12-16. 

The following is a statement of reason for the indication of allowable subject matter:
Claims 12-16 are considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
Regarding claim 12, KIM teaches display panel comprising: an active region DA and a non-display region NDA, the non-display region disposed around the active region and , the component disposing region (area below BA)  having a plurality of component connecting pads 410/PAD; and a plurality of data traces 40 passing through the bending region BA and connected with the active region and the plurality of component connecting pads; wherein a first section 11 of a power trace 10 is disposed adjacent to the active region DA, the first section 11 of the power trace 10 is connected to a second 16section 15 of the power trace disposed within the component disposing region and the second section 15 of the power trace 10 is connected to the plurality of component connecting pads 410/PAD. 
Regarding claim 12, JEONG teaches a display panel comprising: an active region DA and a non-display region NDA, the non-display region disposed around the active region and extending to form a bending region BA and a component disposing region (area below BA), wherein the bending region, the component disposing region having a plurality of component connecting pads; and  a plurality of data traces 720  passing through the bending region  BA and connected with the active region DA and the plurality of component connecting pads 21/22/20; wherein a first section 30 (horizontal portion) of a power trace is disposed adjacent to the active region DA, the first section of the power trace is connected to a second 16section (vertical potion) of the power trace disposed within the component disposing region, and the second section of the power trace is connected to the plurality of component connecting pads 23/20.
KIM et al. (2017/0288008) and JEONG et al. (2019/0095007), taken individually or in combination, do not teach the claimed invention having the first section of the power trace is connected to a second 16section of the power trace disposed within the component disposing region by three sets of connecting sub-traces passing through the left section, the middle section and the right section, Claims 13-16 inherit the allowable subject matter of claim are similarly allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819